Case 2:20-cv-05193-DDP-JEM Document 84 Filed 11/25/20 Page 1 of 2 Page ID #:1335



    1 Douglas J. Dennington (State Bar No. 173447)
      ddennington@rutan.com
    2 John A. Ramirez (State Bar No. 184151)
      jramirez@rutan.com
    3 Peter J. Howell (State Bar No. 227636)
      phowell@rutan.com
    4 Kelsey Quist (State Bar No. 309876)
      kquist@rutan.com
    5 RUTAN & TUCKER, LLP
      18575 Jamboree Road, 9th Floor
    6 Irvine, CA 92612
      Telephone: 714-641-5100
    7 Facsimile: 714-546-9035
    8 Attorneys for Plaintiff
      APARTMENT ASSOCIATION OF LOS
    9 ANGELES COUNTY, INC., dba “APARTMENT
      ASSOCIATION OF GREATER LOS ANGELES,”
   10
   11                                  UNITED STATES DISTRICT COURT
   12                                 CENTRAL DISTRICT OF CALIFORNIA
   13 APARTMENT ASSOCIATION OF                        Case No. 2:20-cv-05193-DDP-JEM
      LOS ANGELES COUNTY, INC., dba
   14 “APARTMENT ASSOCIATION OF                       Judge: Hon. Dean D. Pregerson
      GREATER LOS ANGELES,”,                          Dept: 9C
   15
                 Plaintiff,                           PRELIMINARY INJUNCTION
   16                                                 APPEAL
           vs.
   17                                                 [NINTH CIRCUIT RULE 3-3]
      CITY OF LOS ANGELES; ERIC
   18 GARCETTI, in his official capacity as           * EXPEDITED BRIEFING
      Mayor of Los Angeles; and CITY                  SCHEDULE REQUESTED
   19 COUNCIL OF THE CITY OF LOS
      ANGELES, in its official capacity;              Date Action Filed: June 11, 2020
   20 DOES 1 through 25, inclusive, ,                 Trial Date:        Not Set
   21                          Defendant;
   22 ALLIANCE OF CALIFORNIANS FOR
      COMMUNITY EMPOWERMENT
   23 ACTION and STRATEGIC ACTIONS
      FOR A JUST ECONOMY,
   24
                Intervenor-Defendants.
   25
   26
   27
   28

        2590/036254-0001
                                                                    Case No. 2:20-cv-05193-DDP-JEM
        15813936.2 a11/25/20                        -1-            PLAINTIFF’S NOTICE OF APPEAL
Case 2:20-cv-05193-DDP-JEM Document 84 Filed 11/25/20 Page 2 of 2 Page ID #:1336



    1             TO THE HONORABLE COURT, ALL PARTIES AND THEIR COUNSEL
    2 OF RECORD:
    3             Plaintiff APARTMENT ASSOCIATION OF LOS ANGELES COUNTY,
    4 INC., dba “APARTMENT ASSOCIATION OF GREATER LOS ANGELES,”
    5 (“AAGLA”) appeals to the United States Court of Appeal for the Ninth Circuit from
    6 the Order Denying Plaintiff’s Motion for Preliminary Injunction of the District
    7 Court, dated November 13, 2020 and entered on November 13, 2020 (Docket No.
    8 80) (the “Order”). True copies of the Order as well as a copy of the District Court’s
    9 on-line docket, are attached to this Notice as Exhibits “A,” and “B” respectively.
   10
   11 Dated: November 25, 2020                  RUTAN & TUCKER, LLP
                                                DOUGLAS J. DENNINGTON
   12                                           JOHN A. RAMIREZ
                                                PETER J. HOWELL
   13                                           KELSEY QUIST
   14
                                                By:        /s/ Douglas J. Dennington
   15                                                 Douglas J. Dennington
                                                      Attorneys for Plaintiff
   16                                                 APARTMENT ASSOCIATION OF
                                                      LOS ANGELES COUNTY, INC., dba
   17                                                 “APARTMENT ASSOCIATION OF
                                                      GREATER LOS ANGELES,”
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        2590/036254-0001
                                                                 Case No. 2:20-cv-05193-DDP-JEM
        15813936.2 a11/25/20                    -2-             PLAINTIFF’S NOTICE OF APPEAL
